DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 12, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not support the limitation “with the proviso that the composition is free of magnesium hydroxide.  “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05(i).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 8 recites the limitation "the thermoplastic molding compositions" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings) and Weiss et al. (2013/0338264).
Regarding claims 1, 3-6 and 12 :  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  
Regarding claims 7 and 8:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings) and Weiss et al. (2013/0338264).
Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  

Claims 1, 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Zehnder et al. (Calcined neuburg siliceous earth in thermoplastics; Polyamide 6 and 66) and Weiss et al. (2013/0338264).
Regarding claims 1, 3-6 and 12 :  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Zehnder et al. teach that Aktifit AM provides improved properties in polyamide compositions (whole document).
	It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  
Regarding claims 7 and 8:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Zehnder et al. (Calcined neuburg siliceous earth in thermoplastics; Polyamide 6 and 66) and Weiss et al. (2013/0338264).
Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Zehnder et al. teach that Aktifit AM provides improved properties in polyamide compositions (whole document).
	It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  


Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Prusty et al. fail to teach melamine cyanurate.  This has been remedied by the addition of Weiss et al.  
The Applicant has alleged unexpected results from the claimed invention.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Baierweck et al.  Beierweck et al. teach passing a GWFI test at 960°C and 1 mm, 2 mm and 3 mm (Table).  It is important to note that not all of the instant inventive examples passed the GWFI test at 960°C and 0.75 mm.
3)  Comparative Example 3 in the declaration has the same results as inventive examples 12-14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763